Title: Memorandum from Christopher Ellery and Joseph Stanton, Jr., 30 April 1802
From: Ellery, Christopher,Stanton, Joseph, Jr.
To: Jefferson, Thomas

Persons worthy to be appointed Commissioners of Bankrupts in the State of Rhode Island &c—
            
              
                Constant TaberSamuel VernonThomas PeckhamPaul M Mumford
                
                }
                of Newport, County of Newport
              
            
            
              
                John WaiteJames SheldonWilliam TaylorThomas RumreillAmos CrossThomas ColeGeorge Thomas
                
                }
                South KingstonRichmondSo. KingstonNorth KingstonWesterlyNo. KingstonNo. Kingston
                }
                County of Washington
              
              
                James D.WolfCharles Collins jun.Gustavus Baylies
                
                }
                BristolWarrenBristol
                
                }
                County of Bristol
              
              
                Benjamin Tillinghast
                }
                East Greenwich
                }
                County of Kent
              
            
            The subscribers have the honor to recommend to the President of the United States the gentlemen whose names are above written as Commissioners of Bankrupts—
            Christ. Ellery
              Jos: Stanton
              April 30th. 1802
          